DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 10 May 2022, claim 15 has been amended to be in independent form, and claims 1-6 and 14-19 remain in the application for further examining and consideration.
The 103 rejections are maintained in this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 14, 18, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2007/0154789 A1) in view of Kim (US 2014/0141312 A1) and Marzocchi (US 3,364,059). Hereinafter referred to as Chang, Kim, and Marzocchi, respectively.
Regarding claims 14 and 2, Chang discloses a cylindrical secondary battery (“cylinder type lithium ion secondary battery” [0050], 100 Figs. 1-2) comprising:
a cylindrical can (“cylinder type case” [0050], 300 Fig. 2);
an electrode assembly placed in the cylindrical can (“electrode assembly 200, cylinder type case 300 for accommodating electrode assembly 200 and an electrolyte” [0050]);
an insulation member mounted directly to an upper part of the electrode assembly (241 Figs. 2-3, “upper insulating plate” [0054]); and
a cap assembly located at an upper part of the insulation member ([0054], 400 Fig. 2), such that the insulation member is located between the electrode assembly and the cap assembly (Fig. 2 where 241 is disposed between cap assembly 400 and electrode assembly 200),
wherein the insulation member comprises a plate-shaped reticular structure having apertures (Fig. 3A, “Electrolyte holes 242 may be in the form of a mesh” [0056]) and a binder coated on an outer surface (“the surface of upper insulating plate 241 is preferably coated” [0059]), and
wherein the binder is a first binder (“PvdF 761 and PvdF 2801 are the polyvinylfiflurides” [0059]).
Chang does not disclose that the apertures of the reticular structure of the insulation member are formed by a plurality of crossed glass fiber strands,
wherein the binder is coated on an outer surface of the glass fiber strands, and
wherein the apertures are filled with a second binder,
wherein the first binder is a silicone-based compound and the second binder is a urethane-based compound, and
wherein the binder is a silicone-based compound or a urethane-based compound.
	However, Kim discloses a cylindrical secondary battery ([0084], Fig. 7) comprising an electrode assembly ([0085]), an insulation member (“separator for a secondary battery” [0061]) wherein the insulation member comprises a plate-shaped reticular structure having apertures (“patterned fabric layer” [0061], 320 Fig. 3) and a binder coated on an outer surface wherein the binder is a first binder (“polymer coating layer” [0061], 330 that is outside of the patterned fabric layer 320 openings in Fig. 3). Kim teaches wherein the apertures of the reticular structure of the insulation member are formed by a plurality of crossed glass fiber strands (“The patterned fabric layer may include, e.g., a polymer, glass,…” [0048]) wherein the binder is coated on an outer surface of the glass fiber strands (“a polymer coating layer 130 on at least one side, e.g., an outer side, of the patterned fabric layer 120” [0039], Fig. 5 where polymer coating layer 330 is disposed on patterned fabric layer 320), wherein the apertures are filled with a second binder (370 Fig. 3), and wherein the binder is a silicone-based compound or a urethane-based compound (“The polymer coating layer 130 may include an adhesive…, e.g., urethane” [0053]). Kim further teaches that the insulation member formed by a plurality of crossed glass fiber strands prevents the porous substrate that the insulation member is disposed upon ([0039]) from being shrunk by heat when exposed to a high temperature, serving as a fiber support layer ([0046]), that the second binder filling the apertures of the insulation member reinforces the heat resistance of the insulation member and applied thermal stability to the secondary battery ([0064]), and that the binder maintains an appropriate adherence to electrode plates that also improves thermal stability of the secondary battery ([0052]-[0053]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the insulation member of Chang in view of Kim such that the apertures of the reticular structure of the insulation member are formed by a plurality of crossed glass fiber strands,  wherein the binder is coated on an outer surface of the glass fiber strands, and wherein the apertures are filled with a second binder, and wherein the binder is a silicone-based compound or a urethane-based compound, in order to achieve an insulation member that prevents the electrode assembly of the secondary battery from shrinking during high temperature conditions, has reinforced heat resistance, maintains an appropriate adherence to the electrode assembly disposed below the insulation member, and improves the thermal stability of the secondary battery.
Furthermore, Marzocchi discloses an insulation member that comprises a plurality of crossed glass fiber strands (“glass fibers” Col 2 L 34) and a binder coated on an outer surface of each of the glass fiber strands (“organo silicon compound” Col 2 L 64), wherein the binder is a first binder and the apertures of the crossed glass fiber strands are filled with a second binder (“elastomeric material… tied to the glass fiber surfaces” Col 2 L 59). Marzocchi teaches wherein the first binder is a silicone-based compound (“organo silicon compound” Col 2 L 64) and the second binder is a urethane-based compound (“elastomeric materials… polyurethanes” Col 2 L 45-50), and that the silicone-based compound serving as the first binder are effective agents for vulcanization or cure of the urethane-based compound that serves as the second binder such that the first binder ties into the second binder to provide a highly receptive surface for the second binder whereby the silicone-based compound of the first binder functions as an anchoring agent to secure the urethane-based compound of the second binder to the plurality of crossed glass fiber strands (Col 3 lines 34-41).
Therefore, it would have been obvious for a person having ordinary skill in the art to further modify the insulation member of Chang in view of Marzocchi wherein the first binder is a silicone-based compound and the second binder is a urethane-based compound, in order to achieve a means of cure or vulcanization of the second binder onto the plurality of crossed glass fiber strands, providing a highly receptive surface for the second binder via the silicone-based compound of the first binder.
Regarding claim 4, modified Chang discloses all of the limitations for the cylindrical secondary battery as set forth in claim 14 above, and wherein a thickness of a layer of the second binder is larger than a thickness of the reticular structure (Kim 470 Fig. 4, “The ceramic layer… may be substantially thicker than the patterned fabric layer” [0069]).
Regarding claim 6, modified Chang discloses all of the limitations for the cylindrical secondary battery as set forth in claim 14 above, and wherein the second binder and the first binder are made of different materials (Kim “polymer coating layer 130 may include an adhesive… e.g., acrylate, urethane, melamine, epoxy, unsaturated ester, resorcinol, polyamide, vinyl, styrene, or a combination thereof” [0053], “polymer coating layer 130 may further include a binder polymer… from at least one monomer selected from the group of ethylenic unsaturated carboxylic acid alkyl ester, a nitrile-based compound, a conjugated diene-based compound, ethylenic unsaturated carboxylic acid and a salt thereof, an aromatic vinyl compound, fluoroalkyl vinylether, vinylpyridine, a non-conjugated diene-based compound, α-olefin, an ethylenic unsaturated amide compound, and a sulfonic acid-based unsaturated compound” [0054], and “ceramic layer 370 may include a ceramic material, e.g., one selected from the group of metal oxide, metal nitride, metal phosphide, and a combination thereof. The metal of the metal oxide, metal nitride, or metal phosphide may include, e.g., one selected from the group of Al, Ti, Cr, Zr, Ca, Si, and a combination thereof” [0066]).
Regarding claim 18, modified Chang discloses all of the limitations for the cylindrical secondary battery as set forth in claim 4 above, and that the second binder forms a film overlying at least one of an upper planar surface of the reticular structure and a lower planar surface of the reticular structure opposite the upper planar surface (Kim Fig. 3B where 322b51 overlies either an upper or lower planar surface of the reticular structure). Modified Chang does not disclose wherein the second binder extends out of the apertures.
However, Marzocchi discloses an insulation member that comprises a plurality of crossed glass fiber strands (“glass fibers” Col 2 L 34) and a binder coated on an outer surface of each of the glass fiber strands (“organo silicon compound” Col 2 L 64), wherein the binder is a first binder and the apertures of the crossed glass fiber strands are filled with a second binder (“elastomeric material… tied to the glass fiber surfaces” Col 2 L 59). Marzocchi teaches that the second binder extends out of the apertures (“elastomeric component becomes tied to the glass fiber surfaces” Col 2 L 60), and that this structure forms a composite product that enables improved strength and other improved physical and mechanical characteristics (Col 2 L 61).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the insulation member of modified Chang by specifying that the second binder forms a composite product with the glass fiber strands, in view of Marzocchi, in order to achieve an insulation member with improved strength, as well as improved physical and mechanical characteristics.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2007/0154789 A1) in view of Kim (US 2014/0141312 A1) and Marzocchi (US 3,364,059) as applied to claim 14 above, and further in view of Gless (DE 102012214964 A1). Hereinafter referred to as Gless.
Regarding claim 5, modified Chang discloses all of the limitations for the cylindrical secondary battery as set forth in claim 14 above, but does not disclose wherein the second binder and the first binder are made of a same material.
However, Gless discloses an insulation member for a secondary battery (“insulation layer” [0042], 20 Fig. 4) wherein the insulation member comprises a reticular structure having apertures formed therein by a plurality of crossed glass fiber strands (“fibers” [0042], 26 Fig. 4) and a binder coated on an outer surface of each of the glass fiber strands wherein the binder is a first binder (“matrix” [0042], 30 Fig. 4, and “film” [0037], 28 Fig. 1), and the apertures are filled with a second binder (“matrix” [0042], 30 Fig. 4 and “film” [0037], 28 Fig. 1). Gless further discloses that the insulation member is mounted to a battery cell housing ([0042]) that represents a surface of the secondary battery that is to be insulated ([0039]). Gless teaches wherein the second binder and the first binder are made of a same material (“matrix” [0042] and “film” [0037] are made of “good electrical insulator materials” [0043]) such that the insulation member results in a single-layer structure ([0042]) in which the glass fibers are plastic reinforced ([0038]), protects the layer immediately below the insulation member from mechanical influences by an increase in its mechanical strength ([0039]), is resistant to chemical stresses such as water diffusion, contact processes, and the like ([0040]), and acts as a barrier for moisture penetration for the battery cell housing in which the insulation member is directly mounted on ([0041]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the insulation member of modified Chang in view of Gless wherein the second binder and the first binder are made of a same material in order to achieve an insulation member that reinforces the glass fibers in a single-layer structure, protects the electrode assembly in which the insulation member is directly mounted on from mechanical influences by an increase in mechanical strength, is resistant to chemical stresses such as water diffusion and other contact processes, and acts as a moisture barrier for the electrode assembly.
Regarding claim 19, modified Chang discloses all of the limitations for the cylindrical secondary battery as set forth in claim 5 above, and wherein the first binder and the second binder together form a unitary binder region that coats the glass fiber strands and fills the apertures between the glass fiber strands (Gless “second layer 24 is a film” [0037] or “reinforced plastic” [0038]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2007/0154789 A1) in view of Chang (US 2007/0154789 A1) in view of Kim (US 2014/0141312 A1) and Marzocchi (US 3,364,059) as applied to claim 14 above, and further in view of Lee (KR 20070078860 A). Hereinafter referred to as Lee.
Regarding claim 17, modified Chang discloses all of the limitations for the cylindrical secondary battery as set forth in claim 14 above, but does not disclose wherein a greater amount of the second binder is applied in a central region of the insulation member, but that a first thickness of the insulation member at a peripheral edge thereof is smaller than a second thickness of the insulation member in the central region, the first and second thicknesses being defined in a direction perpendicular to a planar surface of the reticular structure.
However, Lee discloses a cylindrical secondary battery (Fig. 1 and 2, “cylindrical secondary battery” pg. 1) that comprises of a cylindrical can (“cylindrical can” pg. 1, “10” [0006]), an electrode assembly (“electrode assembly” pg. 1, “20” [0007]) placed in the cylindrical can (20 contained in 10 Fig. 2), and an insulation member (“phase insulation member” pg. 1, “40” Fig. 1-4) located at an upper part of the electrode assembly (Fig. 1 and 2). Lee teaches that a greater amount of a second binder of the insulation member is applied in a central region (Fig. 3 and Fig. 4 where a stepped portion resides in the central region of 40, creating a greater thickness in the central region than the peripheral edge portion, and 40 or the insulation member has a flat lower surface pg. 3 – 1st paragraph. A person of ordinary skill in the art would be able to determine that a greater amount of the second binder of the insulation member is applied in the central region.), and that this construction of the insulation member allows the cylindrical can to be beaded inward and reduces the effect or force of the beaded portion pressing on the peripheral edge of the insulation member, which prevents damage to the insulation member and electrode assembly (pg. 3 2nd paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the insulation member of modified Chang by applying a greater amount of the second binder to a central region of the insulation member such that a first thickness of the insulation member at a peripheral edge thereof is smaller than a second thickness of the insulation member in the central region, in view of Lee, in order to achieve a cylindrical secondary battery with a beaded portion that reduced the force applied to the insulation member by the beaded portion, and results in preventing potential damage to the insulation member and the electrode assembly. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2007/0154789 A1) in view of Kim (US 2014/0141312 A1), Marzocchi (US 3,364,059), and Ashirgade et al (US 2016/0079581 A1). Hereinafter referred to Chang, Kim, Marzocchi, and Ashirgade, respectively.
Regarding claim 15, Chang discloses a cylindrical secondary battery (“cylinder type lithium ion secondary battery” [0050], 100 Figs. 1-2) comprising:
a cylindrical can (“cylinder type case” [0050], 300 Fig. 2);
an electrode assembly placed in the cylindrical can (“electrode assembly 200, cylinder type case 300 for accommodating electrode assembly 200 and an electrolyte” [0050]);
an insulation member mounted directly to an upper part of the electrode assembly (241 Figs. 2-3, “upper insulating plate” [0054]); and
a cap assembly located at an upper part of the insulation member ([0054], 400 Fig. 2), such that the insulation member is located between the electrode assembly and the cap assembly (Fig. 2 where 241 is disposed between cap assembly 400 and electrode assembly 200),
wherein the insulation member comprises a plate-shaped reticular structure having apertures (Fig. 3A, “Electrolyte holes 242 may be in the form of a mesh” [0056]) and a binder coated on an outer surface (“the surface of upper insulating plate 241 is preferably coated” [0059]), and
wherein the binder is a first binder (“PvdF 761 and PvdF 2801 are the polyvinylfiflurides” [0059]).
Chang does not disclose that the apertures of the reticular structure of the insulation member are formed by a plurality of crossed glass fiber strands,
wherein the binder is coated on an outer surface of the glass fiber strands,
wherein the apertures are filled with a second binder,
wherein the first binder is a silicone-based compound and the second binder is a urethane-based compound, and
wherein first diameters of a first group of the glass fiber strands disposed at a peripheral edge of the insulation member are smaller than second diameters of a second group of the glass fiber strands disposed within a central region of the insulation member.
However, Kim discloses a cylindrical secondary battery ([0084], Fig. 7) comprising an electrode assembly ([0085]), an insulation member (“separator for a secondary battery” [0061]) wherein the insulation member comprises a plate-shaped reticular structure having apertures (“patterned fabric layer” [0061], 320 Fig. 3) and a binder coated on an outer surface wherein the binder is a first binder (“polymer coating layer” [0061], 330 that is outside of the patterned fabric layer 320 openings in Fig. 3). Kim teaches wherein the apertures of the reticular structure of the insulation member are formed by a plurality of crossed glass fiber strands (“The patterned fabric layer may include, e.g., a polymer, glass,…” [0048]), wherein the binder is coated on an outer surface of the glass fiber strands (“a polymer coating layer 130 on at least one side, e.g., an outer side, of the patterned fabric layer 120” [0039], Fig. 5 where polymer coating layer 330 is disposed on patterned fabric layer 320), and wherein the apertures are filled with a second binder (370 Fig. 3). Kim further teaches that the insulation member formed by a plurality of crossed glass fiber strands prevents the porous substrate that the insulation member is disposed upon ([0039]) from being shrunk by heat when exposed to a high temperature, serving as a fiber support layer ([0046]), that the second binder filling the apertures of the insulation member reinforces the heat resistance of the insulation member and applied thermal stability to the secondary battery ([0064]), and that the binder maintains an appropriate adherence to electrode plates that also improves thermal stability of the secondary battery ([0052]-[0053]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the insulation member of Chang in view of Kim such that the apertures of the reticular structure of the insulation member are formed by a plurality of crossed glass fiber strands, wherein the binder is coated on an outer surface of the glass fiber strands, and wherein the apertures are filled with a second binder, in order to achieve an insulation member that prevents the electrode assembly of the secondary battery from shrinking during high temperature conditions, has reinforced heat resistance, maintains an appropriate adherence to the electrode assembly disposed below the insulation member, and improves the thermal stability of the secondary battery.
Furthermore, Marzocchi discloses an insulation member that comprises a plurality of crossed glass fiber strands (“glass fibers” Col 2 L 34) and a binder coated on an outer surface of each of the glass fiber strands (“organo silicon compound” Col 2 L 64), wherein the binder is a first binder and the apertures of the crossed glass fiber strands are filled with a second binder (“elastomeric material… tied to the glass fiber surfaces” Col 2 L 59). Marzocchi teaches wherein the first binder is a silicone-based compound (“organo silicon compound” Col 2 L 64) and the second binder is a urethane-based compound (“elastomeric materials… polyurethanes” Col 2 L 45-50), and that the silicone-based compound serving as the first binder are effective agents for vulcanization or cure of the urethane-based compound that serves as the second binder such that the first binder ties into the second binder to provide a highly receptive surface for the second binder whereby the silicone-based compound of the first binder functions as an anchoring agent to secure the urethane-based compound of the second binder to the plurality of crossed glass fiber strands (Col 3 lines 34-41).
Therefore, it would have been obvious for a person having ordinary skill in the art to further modify the insulation member of Chang in view of Marzocchi wherein the first binder is a silicone-based compound and the second binder is a urethane-based compound, in order to achieve a means of cure or vulcanization of the second binder onto the plurality of crossed glass fiber strands, providing a highly receptive surface for the second binder via the silicone-based compound of the first binder.
Finally, Ashirgade discloses a secondary battery (“lead-acid battery” [0003]) comprising an electrode assembly (“electrodes” [0003]), and an insulation member (“3-region battery separator” [0009]) comprised of a plurality of crossed glass fiber strands (“woven… fiber web” [00039] & [0055]). Ashirgade teaches that the first diameters of a first group of the glass fiber strands disposed at a peripheral edge of the insulation member (“first and second peripheral fiber regions” [0034]) are smaller than second diameters of a second group of the glass fiber strands disposed within a central region of the insulation member (“middle fiber region” [0034] where “the middle fiber region comprises fibers having an average diameter of greater than or equal to 2 µm… wherein each of the first and second peripheral fiber regions independently comprise glass fibers having an average diameter of less than or equal to 2 µm”). Ashirgade further teaches that insulation members comprised of this glass fiber strand properties exhibits a greater tensile strength and increased resistance against acid stratification ([0009]), which the acid serves as an electrolyte in the secondary battery ([0003]), and this results in a uniform amount of acid (or electrolyte) available for reaction with active material in the plates of a lead-acid battery, which is analogous to the electrode assembly of the secondary battery of Chang, and leads to improved battery cycle life ([0008]).
Therefore, it would have been obvious for a person having ordinary skill in the art to further modify the insulation member of Chang in view of Ashirgade by selecting first diameters of a first group of the glass fiber strands disposed at a peripheral edge of the insulation member to be smaller than second diameters of a second group of the glass fiber strands disposed within a central region of the insulation member in order to achieve an insulation member with greater tensile strength, increased resistance of the insulation member against stratification of the secondary battery electrolyte, and improved battery cycle life due to uniform amount of electrolyte available for reaction with active material in the electrode assembly.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2007/0154789 A1) in view of Kim (US 2014/0141312 A1), Marzocchi (US 3,364,059), and Ashirgade (US 2016/0079581 A1) as applied to claim 15 above, and further in view of Lee (KR 20070078860 A). Hereinafter referred to as Lee.
Regarding claim 16, modified Chang discloses all of the limitations for the cylindrical secondary battery as set forth in claim 15 above, but does not disclose wherein a first thickness of the insulation member at the peripheral edge is smaller than a second thickness of the insulation member in the central region, the first and second thicknesses being defined in a direction perpendicular to a planar surface of the reticular structure.
However, Lee discloses a cylindrical secondary battery (Fig. 1 and 2, “cylindrical secondary battery” pg. 1) that comprises of a cylindrical can (“cylindrical can” pg. 1, “10” [0006]), an electrode assembly (“electrode assembly” pg. 1, “20” [0007]) placed in the cylindrical can (20 contained in 10 Fig. 2), and an insulation member (“phase insulation member” pg. 1, “40” Fig. 1-4) located at an upper part of the electrode assembly (Fig. 1 and 2). Lee teaches a first thickness of the insulation member at the peripheral edge (“width of the outer peripheral edge 42…” pg. 3 – 1st paragraph) is smaller than a second thickness of the insulation member in the central region (“inner side portion 44” pg. 3 – 1st paragraph), the first and second thicknesses being defined in a direction perpendicular to a planar surface of the insulation member. Lee further teaches that the first thickness needs to be smaller than the second thickness so that a beading portion of the cylindrical can when conventionally beaded inward (pg. 3 – 1st and 2nd paragraphs “15” Fig. 2) contacts the upper surface of the upper surface of the central region of the insulation member (pg. 3 – 1st paragraph), increases the total height of the electrode assembly, the capacity of the battery, and prevents damage to the insulating member and the electrode assembly (pg. 3 – 2nd paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to further modify the insulation member of modified Chang in view of Lee by decreasing a first thickness at the peripheral edge to be smaller than a second thickness at the central region, in view of Lee, in order to achieve a cylindrical secondary battery that can accommodate a higher electrode assembly that results in increased battery capacity, and is capable of preventing damage to the insulation member and the electrode assembly.

Response to Arguments
Applicant's arguments filed 09 September 2022 have been fully considered but they are not persuasive.
Applicant appears to indicate that it would not have been obvious to modify Chang by filling the apertures of the insulation member with the second binder because Chang discloses that it is necessary to keep the apertures open to maintain sufficient electrolyte flow to the electrode assembly, citing [0013]-[0014].
However, the examiner disagrees with applicant in regards to the filling of the apertures of the insulation member with the second binder such that sufficient electrolyte flow to the electrode assembly would be hindered. Kim [0065] discloses that the second binder (“ceramic layer 370”) may be porous with a porosity within a range such that ions may move smoothly through and battery performance is improved.

Applicant appears to argue that Chang et al (US 2007/0154789 A1) in view of Kim (US 2014/0141312 A1) and Marzocchi (US 3,364,059) does not teach a separator with apertures that are filled with a second binder that is a urethane-based compound.
However, the Marzocchi reference teaches this feature in the last Office Action such that elastomeric materials are made of polyurethanes (Col 2 L 45-50), the disclosed elastomeric materials corresponding to the claimed second binder, and that this selection of material for the second binder secures it to the plurality of crossed glass fiber strands (Col 3 lines 34-41), or the reticular structure of the insulation that the crossed glass fiber strands correspond to.

Applicant appears to argue that Marzocchi does not disclose that its glass fibers form a reticular structure having apertures that are filled with a urethane-based compound.
However, the examiner disagrees because a reticular structure is broadly interpreted to include fine networks, and Marzocchi discloses an application of “the anchoring agent directly onto bare glass fibers … since the anchoring agent is in a position more effectively to utilize its interbonding characteristics” (Col 6 L67-72, italics added for emphasis). The examiner interprets the interbonding of the glass fibers by the anchoring agent to inherently form a reticular structure that comprises of a fine network made up of the glass fibers.

Applicant appears to argue that the Ashirgade reference is not relevant to the insulation member of the instant invention.
However, upon further review, the examiner has determined that Ashirgade is analogous art to Chang based on the analogous mapping of the claimed elements as stated in this Office Action for the rejection of claim 15 above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721